


110 HR 1749 IH: Veterans’ Care Advocate

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1749
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish an Ombudsman in the Department of Defense to
		  assist members of the Armed Forces seeking medical care at military medical
		  treatment facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Care Advocate
			 Act.
		2.Ombudsmen for
			 recovering servicemembers
			(a)Ombudsmen for
			 Recovering Servicemembers
				(1)In
			 generalThe Secretary of Defense shall establish within each
			 military medical treatment facility of the Department of Defense the position
			 of Ombudsman for Recovering Servicemembers (in this subsection referred to as
			 the Ombudsman or Ombudsmen).
				(2)AssignmentThe
			 Secretary shall assign to each position established under paragraph (1) a
			 member of the Armed Forces or civilian employee of the Department of Defense
			 who is qualified to discharge the duties of the position.
				(3)DutiesEach
			 Ombudsman shall act as a liaison for recovering servicemembers and their family
			 members with respect to the evaluation and care of recovering servicemembers
			 under the physical disability evaluation systems. The duties of the Ombudsmen
			 shall include, at a minimum, the following:
					(A)Helping
			 servicemembers and their family members complete paperwork.
					(B)Helping
			 servicemembers and their family members understand administrative
			 guidelines.
					(C)Providing
			 information to servicemembers and their family members about available
			 benefits.
					(D)Making
			 recommendations to servicemembers and their family members.
					(E)Providing such
			 other advice and help to servicemembers and their family members as the
			 Ombudsman considers appropriate.
					(4)OutreachThe
			 Secretary shall make available to each recovering servicemember, and to the
			 family members of all recovering servicemembers, information on contacting and
			 utilizing the services of the Ombudsmen.
				(b)DefinitionsIn this section;
				(1)Recovering
			 servicememberThe term recovering servicemember
			 means a member of the Armed Forces, including a member of the National Guard or
			 a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
			 otherwise in medical hold or holdover status, for an injury, illness, or
			 disease incurred or aggravated while on active duty in the Armed Forces.
				(2)Family
			 memberThe term family member, with respect to a
			 recovering servicemember, has the meaning given that term in section 411h(b) of
			 title 37, United States Code.
				(3)Physical
			 disability evaluation systemsThe term physical disability
			 evaluation systems means the following:
					(A)In the case of the
			 Department of the Army, the Physical Disability Evaluation System (PDES) of the
			 Army.
					(B)In the case of any
			 other military department, the physical disability evaluation system or similar
			 system or process of such military departments that carries out functions
			 equivalent to the function carried out for the Army by the Physical Disability
			 Evaluation System of the Army.
					3.Progress reports
			 on implementation of Ombudsmen program
			(a)Ongoing report
			 requirementNot later than 6
			 months after the date of the enactment of this Act, and every 6 months
			 thereafter, the Secretary of Defense shall submit to the committees listed in
			 subsection (c) a report on progress in the implementation of section 2.
			(b)Matters
			 CoveredThe report shall address the following matters;
				(1)A
			 description of the number and location of Ombudsman positions
			 established.
				(2)A
			 description of the services being provided by the Ombudsmen.
				(3)An analysis of the
			 effectiveness of the services being provided, including the timeliness of the
			 services.
				(4)The adequacy of
			 Federal resources to provide the services and other actual or potential
			 barriers to provision of the services.
				(5)Any actual and
			 potential conflicts of interest in the administration and operation of the
			 Ombudsmen program.
				(6)Any other matters
			 the Secretary considers appropriate.
				(c)CommitteesThe
			 committees listed in this subsection are the following:
				(1)The Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				(2)The Committee on
			 Oversight and Government Reform of the House of Representatives.
				(3)The
			 Committees on Armed Services of the Senate and the House of
			 Representatives.
				
